Appeals from judgments of the Court of Claims. These three appeals turn upon a common question, i.e., the location of the south line of the TroyScheneetady road in the town of Niskayuna, Schenectady County, prior to an appropriation of land by the State on March 1, 1949, for highway purposes. Claimants fix the north line of their property adjoining the south side of the highway on a calculation based on a measurement from the south rail of a former trolley line which occupied a portion of the highway and based also in part on the location of their property in relation to the highway as shown by an official town map. But from the width of the original highway as first established by an act of the Legislature and from calculations based upon such width and on measurements made from the center line, by reference to structures on the north side of the highway as a basis for calculations, and on other proof, the court accepted the State’s theory of location of the south line of the road and made awards accordingly. The map made by the town was not controlling on the court. We deem the decision thus made to be in accordance with the weight of the evidence and consistent with law. On the basis of the quantities found by the Court of Claims to have been taken we regard the awards in each claim adequate and the judgments are accordingly affirmed, with costs to the respondent. Foster, P. J., Bergan, Halpern and Imrie, JJ., concur; Coon, J., not voting.